Exhibit 10.1

MELA SCIENCES, INC.

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is effective as of [            ],
by and between MELA Sciences, Inc., a Delaware corporation (the “Company”), and
[            ] (“Indemnitee”).

RECITALS

A.        The Company recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors and
officers of corporations unless they are protected by comprehensive liability
insurance or indemnification, or both, due to the increased exposure to
litigation costs and risks resulting from their service to such corporations,
and due to the fact that the exposure to or risks of shareholder claims or
litigation frequently bears no reasonable relationship to the compensation of
such directors and officers;

B.        The statutes and judicial decisions regarding the duties of directors
and officers are often difficult to apply, ambiguous, or conflicting, and
therefore fail to provide such directors and officers with adequate, reliable
information as to the legal risks to which they are exposed or regarding the
proper course of action to take;

C.        The Company and Indemnitee recognize that plaintiffs often seek
damages in such large amounts and the costs of litigation may be so enormous
(whether or not the case is meritorious), that the defense and/or settlement of
such litigation is often beyond the personal financial resources of individual
directors and officers;

D.        The Company believes that it is unfair for its directors and officers
to assume the risk of huge judgments and other expenses which may occur in cases
in which the director and officer received no personal profit and in cases where
the director or officer was not culpable;

E.        The Company, after reasonable investigation, has determined that the
liability insurance coverage presently available to the Company may be
inadequate in certain circumstances to cover all possible claims for which
Indemnitee would be protected. The Company believes that the interests of the
Company and its stockholders would be best served by a combination of such
insurance and the indemnification by the Company of the directors and officers
of the Company;

F.        The Company’s Certificate of Incorporation and Bylaws require the
Company to indemnify its directors and officers to the fullest extent permitted
by the Delaware General Corporation Law (the “DGCL”). The Bylaws expressly
provide that the indemnification provisions set forth therein are not exclusive,
and contemplate that contracts may be entered into between the Company and its
directors and officers with respect to indemnification;

G.        Section 145 of DGCL (“Section 145”), under which the Company is
organized, empowers the Company to indemnify its officers, directors, employees
and agents by agreement and to indemnify persons who serve, at the request of
the Company, as the directors, officers, employees or agents of other
corporations or enterprises, and expressly provides that the indemnification
provided by Section 145 is not exclusive;

 

1



--------------------------------------------------------------------------------

H.        Section 102(b)(7) of the DGCL allows a corporation to include in its
certificate of incorporation a provision limiting or eliminating the personal
liability of a director for monetary damages in respect of claims by
shareholders or corporations for breach of certain fiduciary duties, and the
Company has so provided in its Certificate of Incorporation that each director
shall be exculpated from such liability to the maximum extent permitted by law;

I.        The Board of Directors of the Company has determined that contractual
indemnification as set forth herein is not only reasonable and prudent but also
promotes the best interests of the Company and its stockholders;

J.        The Company desires and has requested Indemnitee to serve or continue
to serve as a director or officer of the Company free from undue concern for
unwarranted claims for damages arising out of or related to such services to the
Company; and

K.        Indemnitee is willing to serve, continue to serve or to provide
additional service for or on behalf of the Company on the condition that
Indemnitee is furnished the indemnity provided herein.

NOW, THEREFORE, the Company and Indemnitee hereby agree as set forth below.

1.        Certain Definitions.

a.        “Change in Control” shall mean, and shall be deemed to have occurred
if, on or after the date of this Agreement, (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company acting in such capacity or a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of stock of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing more than 50% of the total
voting power represented by the Company’s then outstanding Voting Securities,
(ii) during any period of 24 consecutive, full-calendar months, individuals who
at the beginning of such period constitute the Board of Directors of the Company
and any new director whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least two
thirds (2/3) of the directors then still in office who either were directors at
the beginning of such 24-month period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof, (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation other than a merger or
consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 51% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company (in one transaction or a series of
related transactions) of all or substantially all of the Company’s assets.

 

2



--------------------------------------------------------------------------------

b.        “Claim” shall mean with respect to a Covered Event, any threatened,
pending or completed action, suit, proceeding or alternative dispute resolution
mechanism, or any hearing, inquiry or investigation that Indemnitee in good
faith believes might lead to the institution of any such action, suit,
proceeding or alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other.

c.        “Covered Event” shall mean any event or occurrence related to the fact
that Indemnitee is or was a director, officer, employee, agent or fiduciary of
the Company, or any Subsidiary of the Company, or is or was serving at the
request of the Company as a director, officer, employee, agent or fiduciary of
another corporation, partnership, joint venture, trust or other enterprise, or
by reason of any action or inaction on the part of Indemnitee while serving in
such capacity.

d.        “Expenses” shall mean any and all expenses (including attorneys’ fees
and all other costs, expenses and obligations incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, to be a witness in or to participate in, any
action, suit, proceeding, alternative dispute resolution mechanism, hearing,
inquiry or investigation), judgments, fines, penalties and amounts paid in
settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) of any Claim and any federal,
state, local or foreign taxes imposed on the Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement.

e.        “Expense Advance” shall mean a payment of Expenses to Indemnitee
pursuant to Section 3 in advance of the settlement of or final judgment in any
action, suit, proceeding or alternative dispute resolution mechanism, hearing,
inquiry or investigation that constitutes a Claim.

f.        “Independent Legal Counsel” shall mean an attorney or firm of
attorneys, selected in accordance with the provisions of Section 2(d) hereof,
who shall not have otherwise performed services for the Company or one or more
indemnitees (including Indemnitee) within the last two years (other than acting
as an Independent Legal Counsel in accordance with the terms of this Agreement).

g.        References to “other enterprises” shall include employee benefit
plans; references to “fines” shall include any excise taxes assessed on
Indemnitee with respect to an employee benefit plan; and references to “serving
at the request of the Company” shall include any service as a director, officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary with respect
to an employee benefit plan, its participants or its beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the interest of the participants and beneficiaries of an employee benefit
plan, Indemnitee shall be deemed to have acted in a manner “not opposed to the
best interests of the Company” as referred to in this Agreement.

 

3



--------------------------------------------------------------------------------

h.        “Reviewing Party” shall mean, subject to the provisions of
Section 2(d), any person or body appointed by the Board of Directors in
accordance with applicable law to review the Company’s obligations hereunder and
under applicable law, which may include (i) a majority of the directors who are
not parties to such action, suit or proceeding, even though less than a quorum
or (ii) a committee of such directors designated by majority vote of such
directors, even though less than a quorum, or (iii) if there are no such
directors, or if such directors so direct, by Independent Legal Counsel
designated in writing by such directors or the Board of Directors.

i.        “Section” refers to a section of this Agreement unless otherwise
indicated.

j.        “Subsidiary” shall mean a corporation or other entity (i) 50% or more
of whose outstanding shares or securities (representing the right to vote for
the election of directors or other managing authority) are, or (ii) which does
not have outstanding shares or securities (as may be the case in a partnership,
joint venture or unincorporated association), but 50% or more of whose ownership
interest representing the right to make decisions for such other entity is, now
or hereafter, owned or controlled, directly or indirectly, by the Company, or
one or more Subsidiaries.

k.        “Voting Securities” shall mean any securities of the Company that vote
generally in the election of directors.

2.        Indemnification.

a.        Indemnification of Expenses. Subject to the provisions of Section 2(b)
below, the Company shall indemnify Indemnitee for Expenses to the fullest extent
permitted by law if Indemnitee was or is or becomes a party to or witness or
other participant with respect to, or is threatened to be made a party to or
witness or other participant with respect to, any Claim, including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses.

b.        Review of Indemnification Obligations. Notwithstanding the foregoing,
in the event any Reviewing Party shall have determined, in good faith ( and in a
written opinion, in any case in which Independent Legal Counsel is the Reviewing
Party), that Indemnitee is not entitled to be indemnified hereunder, whether
pursuant to Section 11 or otherwise, (i) the Company shall have no further
obligation under Section 2(a) to make any payments to Indemnitee not made prior
to such determination by such Reviewing Party, and (ii) the Company shall be
entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse the
Company) for all Expenses theretofore paid to Indemnitee to which Indemnitee is
not entitled hereunder; provided, however, that if the Reviewing Party’s
determination is based on Section 11(a) hereof and Indemnitee has commenced or
thereafter commences a legal proceeding or proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee is entitled to be
indemnified hereunder under applicable law, any determination made by any
Reviewing Party that Indemnitee is not entitled to be indemnified shall not be
binding and Indemnitee shall not be required to reimburse the Company for any
Expenses theretofore paid in indemnifying Indemnitee until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed). Indemnitee’s obligation to reimburse
the

 

4



--------------------------------------------------------------------------------

Company for any Expenses shall be unsecured and no interest shall be charged
thereon unless and until a final judicial determination is made (as to which all
rights of appeal therefrom have been exhausted or lapsed) that Indemnitee is
required to reimburse the Company, after which the Company may charge interest
from the date of such determination at such rates as are permitted by applicable
law.

c.        Indemnitee Rights on Unfavorable Determination; Binding Effect. If any
Reviewing Party determines that Indemnitee substantively is not entitled to be
indemnified hereunder in whole or in part, Indemnitee shall have the right to
commence litigation seeking an initial determination by the court challenging
any such determination by such Reviewing Party or any aspect thereof, including
the legal or factual bases therefor, and, subject to the provisions of
Section 17, the Company hereby consents to service of process and to appear in
any such proceeding and to use its reasonable efforts to cause the Reviewing
Party to cooperate with respect to such proceeding. Absent such litigation, any
determination by any Reviewing Party shall be conclusive and binding on the
Company and Indemnitee.

d.        Selection of Reviewing Party; Change in Control. If there has not been
a Change in Control (or, there has been a Change in Control which has been
approved by a majority of the Company’s Board of Directors who were directors
immediately prior to such Change in Control), any Reviewing Party shall be
selected by the Board of Directors. If there has been a Change in Control (other
than a Change in Control which has been approved by a majority of the Company’s
Board of Directors who were directors immediately prior to such Change in
Control), any Reviewing Party with respect to all matters thereafter arising
concerning the rights of Indemnitee to indemnification of Expenses under this
Agreement or any other agreement or under the Company’s Certificate of
Incorporation (or articles of incorporation in the case of a Subsidiary
incorporated in a state other than Delaware) or Bylaws as now or hereafter in
effect, or under any other applicable law, if desired by Indemnitee, shall be
Independent Legal Counsel selected by the Board of Directors and approved by
Indemnitee (which approval shall not be unreasonably withheld or delayed). Such
counsel, among other things, shall render its written opinion to the Company and
Indemnitee as to whether and to what extent Indemnitee would be entitled to be
indemnified hereunder under applicable law, and the Company agrees to abide by
such opinion. The Company agrees to pay the reasonable fees of the Independent
Legal Counsel referred to above. Notwithstanding any other provision of this
Agreement, the Company shall not be required to pay for more than one
Independent Legal Counsel in connection with all matters concerning the
Indemnitee, and such Independent Legal Counsel shall be the Independent Legal
Counsel for any or all other indemnitees unless (i) the employment of separate
counsel by one or more Indemnitees has been previously authorized by the Company
in writing, or (ii) the Indemnitee shall have provided to the Company a written
statement that such Indemnitee has reasonably concluded that there may be a
conflict of interest between such Indemnitee and the other indemnitees with
respect to the matters arising under this Agreement.

e.        Mandatory Payment of Expenses. Notwithstanding any other provision of
this Agreement other than Section 6 and 11 hereof, to the extent that Indemnitee
has been successful on the merits or otherwise, including, without limitation,
the dismissal of an action without prejudice, in defense of any Claim,
Indemnitee shall be indemnified against all Expenses incurred by Indemnitee in
connection therewith.

 

5



--------------------------------------------------------------------------------

3.        Expense Advances.

a.        Undertaking; Obligation to Make Expense Advances. Execution and
delivery to the Company of this Agreement by Indemnitee shall constitute an
undertaking by the Indemnitee to repay any amounts paid, advanced or reimbursed
by the Company pursuant to this Agreement in respect of Expenses relating to,
arising out of or resulting from any Claim as to which it shall be determined,
as described in Section 2(b), following final disposition of such Claim, that
the Indemnitee is not entitled to indemnification hereunder. Upon such execution
and delivery of this Agreement by the Indemnitee, and execution and delivery by
the Company, the Company shall make Expense Advances to Indemnitee.

b.        Form of Undertaking. Any obligation to repay any Expense Advances
hereunder pursuant to the written undertaking by the Indemnitee contained herein
shall be unsecured, and no interest shall be charged thereon, unless and until a
court having jurisdiction in such matter has finally judicially determined (as
to which determination all rights of appeal therefrom have been exhausted or
lapsed) that Indemnitee is so obligated, after which the Company may charge
interest from the date of such determination at such rates as are permitted by
applicable law.

4.        Procedures for Indemnification and Expense Advances.

a.        Timing of Payments. All payments of Expenses (including without
limitation Expense Advances) by the Company to the Indemnitee pursuant to this
Agreement shall be made to the fullest extent permitted by law as soon as
practicable after written demand by Indemnitee therefor is presented to the
Company, but in no event later than thirty (30) business days after such written
demand by Indemnitee is presented to the Company, except in the case of Expense
Advances, which shall be made no later than ten (10) business days after such
written demand by Indemnitee is presented to the Company.

b.        Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition
precedent to Indemnitee’s right to be indemnified or Indemnitee’s right to
receive Expense Advances under this Agreement, give the Company notice in
writing as soon as practicable of any Claim made against Indemnitee for which
indemnification will or could be sought under this Agreement. Notice to the
Company shall be directed to the Chief Executive Officer of the Company at the
address shown on the signature page of this Agreement (or such other address as
the Company shall designate in writing to Indemnitee). In addition, Indemnitee
shall give the Company such information and cooperation as the Company may
reasonably require and as shall be within Indemnitee’s power. Indemnitee shall
also not make any admission or enter into or otherwise agree to any settlement
with respect to any Claim without the consent of the Company (which consent
shall not be unreasonably withheld, conditioned or delayed).

c.        No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or upon a plea of nolo contendere or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by this Agreement or applicable law. In
addition, neither the failure of any Reviewing Party to have made a
determination as to

 

6



--------------------------------------------------------------------------------

whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by any Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee should be indemnified under this
Agreement under applicable law, shall be a defense to Indemnitee’s claim or
create a presumption that Indemnitee has not met any particular standard of
conduct or did not have any particular belief. In connection with any
determination by any Reviewing Party or otherwise as to whether the Indemnitee
is entitled to be indemnified hereunder under applicable law, the burden of
proof shall be on the Company to establish that Indemnitee is not so entitled.

d.        Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 4(b) hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all reasonable or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Claim in accordance
with the terms of such policies.

e.        Selection of Counsel. In the event the Company shall be obligated
hereunder to provide indemnification for or make any Expense Advances with
respect to the Expenses of any Claim, the Company, if appropriate and with the
consent of the Indemnitee (which consent shall not be unreasonably withheld),
shall be entitled to assume the defense of such Claim upon the delivery to
Indemnitee of written notice of the Company’s election to do so. The Company
shall be entitled to select legal counsel reasonably acceptable to the
Indemnitee for purposes of such defense. After delivery of such notice and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees or expenses of separate counsel
subsequently retained by or on behalf of Indemnitee with respect to the same
Claim; provided that, (i) Indemnitee shall have the right to employ Indemnitee’s
separate counsel in any such Claim at Indemnitee’s expense and (ii) if (A) the
employment of separate counsel by Indemnitee has been previously authorized by
the Company, (B) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense, or (C) the Company shall not continue to retain such counsel to
defend such Claim, then the fees and expenses of Indemnitee’s separate counsel
shall be Expenses for which Indemnitee may receive indemnification or Expense
Advances hereunder.

5.        Additional Indemnification Rights: Nonexclusivity.

a.        Scope. In the event of any change after the date of this Agreement in
any applicable law, statute or rule which expands the right of a Delaware (or
such other state, in the case of a Subsidiary incorporated in a state other than
Delaware) corporation to indemnify a member of its board of directors or an
officer, employee, agent or fiduciary, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits afforded by
such change. In the event of any change in any applicable law, statute or rule
which narrows the right of a Delaware (or such other state, in the case of a
Subsidiary incorporated in a state other than Delaware) corporation to indemnify
a member of its board of directors or an officer, employee, agent or fiduciary,
such change, to the extent not otherwise required by such law, statute or rule
to be applied to this Agreement, shall have no effect on this Agreement or the
parties’ rights and obligations hereunder, except as otherwise set forth in
Section 11(a).

 

7



--------------------------------------------------------------------------------

b.        Nonexclusivity. Subject to Section 7, the indemnification and the
payment of Expense Advances provided by this Agreement shall be in addition to
any rights to which Indemnitee may be entitled under the Company’s Certificate
of Incorporation (or articles of incorporation in the case of a Subsidiary
incorporated in a state other than Delaware), its Bylaws, any other agreement,
any vote of stockholders or disinterested directors, the Delaware General
Corporation Law (or such other state’s applicable business corporation law, in
the case of a Subsidiary incorporated in a state other than Delaware), or
otherwise. The indemnification and the payment of Expense Advances provided
under this Agreement shall continue as to Indemnitee for any action taken or not
taken while serving in an indemnified capacity even though subsequent thereto
Indemnitee may have ceased to serve in such capacity.

6.        Settlement. The Company shall have no obligation to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any Claim
effected without the Company’s prior written consent. The Company shall not
settle any Claim in any manner which would impose any fine, penalty or any
obligation on Indemnitee, without Indemnitee’s prior written consent. Neither
the Company nor Indemnitee shall unreasonably withhold, condition or delay their
consent to any proposed settlement.

7.        No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, provision of the Company’s Certificate of
Incorporation, any applicable Subsidiary’s articles of incorporation, Bylaws or
otherwise) of the amounts otherwise payable hereunder.

8.        Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of
Expenses incurred in connection with any Claim, but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses to which Indemnitee is entitled.

9.        Mutual Acknowledgment. Both the Company and Indemnitee acknowledge
that, in certain instances, federal law or applicable public policy may prohibit
the Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s ability under public policy to indemnify Indemnitee.

10.        Liability Insurance. To the extent the Company maintains liability
insurance applicable to directors, officers, employees, agents or fiduciaries,
Indemnitee shall be covered by such policies in such a manner as to provide
Indemnitee the same rights and benefits as are provided to the most favorably
insured of the Company’s directors, if Indemnitee is a director; or of the
Company’s officers, if Indemnitee is not a director of the Company but is an
officer; or of the Company’s key employees, agents or fiduciaries, if Indemnitee
is not an officer or director but is a key employee, agent or fiduciary.

 

8



--------------------------------------------------------------------------------

11.        Exceptions. Notwithstanding any other provision of this Agreement,
the Company shall not be obligated pursuant to the terms of this Agreement:

a.        Indemnification Prohibited by Law. To indemnify or make Expense
Advances to Indemnitee with respect to Claims arising out of acts, omissions or
transactions for which Indemnitee is prohibited from receiving indemnification
under applicable law.

b.        Fraud, Willful Misconduct or Crime. To indemnify or make Expense
Advances to Indemnitee with respect to Claims arising out of acts, omissions or
transactions (i) that a court having jurisdiction in such matter has finally
judicially determined (as to which determination all rights of appeal therefrom
have been exhausted or lapsed) constitute fraud or willful misconduct by
Indemnitee; (ii) that Indemnitee has admitted in writing or under testimony
constitute fraud or willful misconduct by Indemnitee; or (iii) for which
Indemnitee has been convicted of a crime related to the Claim.

c.        Claims Initiated by Indemnitee. To indemnify or make Expense Advances
to Indemnitee with respect to Claims initiated or brought voluntarily by
Indemnitee and not by way of defense, counterclaim or crossclaim, except
(i) with respect to actions or proceedings brought to establish or enforce a
right to indemnification under this Agreement or any other agreement or
insurance policy or under the Company’s Certificate of Incorporation (or
articles of incorporation in the case of a Subsidiary incorporated in a state
other than Delaware) or Bylaws now or hereafter in effect relating to Claims for
Covered Events, or (ii) in specific cases, if the Board of Directors has
approved the initiation or bringing of such Claim.

d.        Lack of Good Faith. To indemnify Indemnitee for any Expenses incurred
by the Indemnitee with respect to any action instituted (i) by Indemnitee to
enforce or interpret this Agreement, if a court having jurisdiction over such
action determines, as provided in Section 15, that the Indemnitee’s action was
not made in good faith or was frivolous, or (ii) by or in the name of the
Company to enforce or interpret this Agreement, if a court having jurisdiction
over such action determines, as provided in Section 15, that the defense
asserted by Indemnitee in such action was not made in good faith or was
frivolous.

e.        Claims Under Section 16(b). To indemnify Indemnitee for Expenses and
the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder, or any similar
successor statute, rule or regulation.

f.        Non-compete and Non-disclosure. To indemnify Indemnitee in connection
with proceedings or claims involving the enforcement of non-compete and/or
non-disclosure agreements or the non-compete and/or non-disclosure provisions of
employment, consulting or similar agreements the Indemnitee may be a party to
with the Company, or any subsidiary of the Company or any other applicable
foreign or domestic Company, partnership, joint venture, trust or other
enterprise, if any.

 

9



--------------------------------------------------------------------------------

12.        Contribution.

a.        In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for herein is held by a
court of competent jurisdiction to be unavailable to Indemnitee in whole or in
part, it is agreed that, in such event, the Company shall, to the fullest extent
permitted by law, contribute to the payment of Indemnitee’s costs, charges and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement with respect to any action, suit or proceeding, whether civil,
criminal, administrative or investigative, in an amount that is just and
equitable in the circumstances, taking into account, among other things,
contributions by other directors and officers of the Company or others pursuant
to indemnification agreements or otherwise; provided, that, without limiting the
generality of the foregoing, such contribution shall not be required where such
holding by the court is due to (i) the failure of Indemnitee to meet the
standard of conduct required by applicable law, or (ii) any limitation on
indemnification set forth in Sections 6, 7 or 11 hereof.

b.        The Company shall not enter into any settlement of any action, suit,
claim or proceeding in which the Company is jointly and severally liable with
Indemnitee (or would be, if joined in such action, suit, claim or proceeding)
unless such settlement provides for a full and final release of all claims
asserted against Indemnitee.

c.        The Company hereby agrees to fully indemnify and hold harmless
Indemnitee from any and all claims for contribution which may be brought by
officers, directors or employees of the Company other than Indemnitee who may be
jointly liable with Indemnitee.

13.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

14.        Binding Effect: Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), spouses, heirs and
personal and legal representatives. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director, officer,
employee, agent or fiduciary (as applicable) of the Company or of any other
enterprise at the Company’s request.

15.        Expenses Incurred in Action Relating to Enforcement or
Interpretation. In the event that any action is instituted by Indemnitee under
this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, Indemnitee
shall be entitled to be indemnified for all Expenses incurred by Indemnitee with
respect to such action (including without limitation attorneys’ fees),
regardless of whether Indemnitee is ultimately successful in such action,
unless, as a part of such action, a court having jurisdiction over such action
makes a final judicial determination (as to which all rights of appeal therefrom
have been exhausted or lapsed) that Indemnitee’s action was not made in good
faith or was frivolous; provided, however, that until such final judicial
determination is made, Indemnitee shall be entitled under Section 3 to receive
payment of Expense Advances hereunder with respect to such action. In the event
of an action instituted by or in the name of the Company under this Agreement to
enforce or interpret any of the terms of this Agreement, Indemnitee shall

 

10



--------------------------------------------------------------------------------

be entitled to be indemnified for all Expenses incurred by Indemnitee in defense
of such action (including without limitation costs and expenses incurred with
respect to Indemnitee’s counterclaims and cross-claims made in such action),
unless, as a part of such action, a court having jurisdiction over such action
makes a final judicial determination (as to which all rights of appeal therefrom
have been exhausted or lapsed) that the defense asserted by Indemnitee in such
action was not made in good faith or was frivolous; provided, however, that
until such final judicial determination is made, Indemnitee shall be entitled
under Section 3 to receive payment of Expense Advances hereunder with respect to
such action.

16.        Period of Limitations. Except for legal actions based on Indemnitee’s
fraud or willful misconduct as to which the period of limitations shall be
governed by applicable law, no legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

17.        Term. All agreements and obligations of the Company contained in this
Agreement shall continue during the period Indemnitee serves as a director or
officer of the Company or, at the request of the Company (or any wholly owned
subsidiary of the Company), serves as a director, officer, employee or agent
(which, for purposes hereof, shall include a trustee, fiduciary, partner or
manager or similar capacity) of another company (including any subsidiaries of
the Company), partnership, joint venture, trust, employee benefit plan or other
enterprise, and shall continue thereafter so long as Indemnitee may be subject
to any possible action, suit, claim or proceeding (including any rights of
appeal thereto and any proceeding commenced by Indemnitee pursuant to
Section 2(c) or Section 15 hereof) by reason of Indemnitee’s service described
herein, whether or not Indemnitee is acting in any such capacity at the time any
liability or expense is incurred for which indemnification can be provided under
this Agreement.

18.        Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) on the
date of delivery if delivered by hand and signed for by the party addressed;
(ii) on the third business day after the date postmarked if mailed by domestic
certified or registered mail with postage prepaid; or (iii) one (1) business day
after deposit with a nationally recognized overnight courier, specifying next
day delivery. Addresses for notice to either party are as shown on the signature
page of this Agreement, or as subsequently modified by written notice.

19.        Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim.

 

11



--------------------------------------------------------------------------------

20.        Severability. The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.
Furthermore, to the fullest extent possible, the provisions of this Agreement
(including without limitation each portion of this Agreement containing any
provision held to be invalid, void or otherwise unenforceable, that is not
itself invalid, void or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or
unenforceable.

21.        Choice of Law. This Agreement, and all rights, remedies, liabilities,
powers and duties of the parties to this Agreement, shall be governed by and
construed in accordance with the laws of the State of Delaware as applied to
contracts between Delaware residents entered into and to be performed entirely
in the State of Delaware without regard to principles of conflicts of laws.

22.        Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

23.        Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed to be or shall constitute a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver.

24.        Integration and Entire Agreement. This Agreement sets forth the
entire understanding between the parties hereto and supersedes and merges all
previous written and oral negotiations, commitments, understandings and
agreements relating to the subject matter hereof between the parties hereto.

25.        No Construction as Employment Agreement; Conflicts with Employment
Agreements. Nothing contained in this Agreement shall be construed as giving
Indemnitee any right to be retained in the employ of the Company or any of its
Subsidiaries or affiliated entities. In the event the Indemnitee is a party to
an Employment Agreement with the Company or any of its subsidiaries or
affiliated entities and the terms of this Agreement conflict with the terms of
the Employment Agreement, the Employment Agreement shall control and this
Agreement shall be deemed modified to the extent necessary to give effect to the
terms of the Employment Agreement.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

MELA SCIENCES, INC. By:    

 

  Name:   Title:

Address:

          50 S. Buckhout Street, Suite 1           Irvington, NY 10533 AGREED TO
AND ACCEPTED: INDEMNITEE:  

 

   

 

Name:   Address:  

 

 

 

 

13